 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
 9
     VINCENT J. ROMEO,                                  Case No.: 2:18-cv-02353-RFB-NJK
10
            Plaintiff(s),                               Order
11
     v.                                                 (Docket No. 18)
12
13
     BANK OF AMERICA, et al.,
14
            Defendant(s).
15
16        Before the Court is Plaintiff and Defendant Bank of America’s notice of settlement.
17 Docket No. 18. The Court ORDERS these parties to file a stipulation of dismissal no later than
18 July 8, 2019.
19        IT IS SO ORDERED.
20        Dated: May 9, 2019
21                                                         _______________________________
                                                           NANCY J. KOPPE
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                 1
